Citation Nr: 0407543	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of injury 
to the arms.

4.  Entitlement to service connection for residuals of injury 
to the back

5.  Entitlement to a rating higher than 10 percent for post 
traumatic headaches, residuals of head injury.

6.  Entitlement to a rating higher than zero percent for 
bilateral sensorineural hearing loss.

7.  Entitlement to a rating higher than 10 percent for 
tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from May 1973 to May 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in Newark, New Jersey, denied entitlement to service 
connection for residuals of neck injury, residuals of right 
shoulder injury, residuals of injuries to the arms, and 
residuals of back injury.  The veteran has also appealed the 
initial ratings assigned in the same rating decision for 
service-connected disabilities from headaches as residual of 
head injury, hearing loss and tinnitus.

A VA Form 9, filed by the veteran in May 2000, asserts that 
he is entitled to service connection for a right elbow 
disorder, a right leg disorder, and a right hip disorder.  
Those claims have not been adjudicated by the RO and are 
referred to the RO for appropriate action.



REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issue on appeal.

During the pendency of the veteran's claims for higher rating 
for hearing loss and tinnitus, the regulation pertaining to 
the rating of such disorder were revised.  The veteran has 
not been provided with a statement of the case that contains 
the revised regulations.

The veteran has perfected an appeal of the RO's denial of 
higher ratings for post-traumatic headaches, high frequency 
sensorineural hearing loss, and tinnitus.  In a VA Form 9 he 
filed in May 2000, he indicated that he desired to appeal all 
issues listed on the Statement of the Case.  He also 
indicated that he desired to have a hearing before a Member 
of the Board at the RO.  He has not had such a hearing 
concerning the issues of higher ratings for higher ratings 
for post-traumatic headaches, high frequency sensorineural 
hearing loss, and tinnitus

Furthermore, although the veteran has been awarded the 
highest schedular rating for tinnitus, it does not appear 
that the RO has provided reasons and bases concerning whether 
he should be awarded a higher rating on an extraschedular 
basis.

Further, it is apparent that the VA examiner who conducted 
the July 1997 joints examination did not have access to the 
veteran's service medical records, as he stated that perhaps 
a review of such records could provide additional information 
concerning the veterans' claims for service connection for 
disorders of the neck, back, right shoulder, right elbow, and 
bilateral arms disorders.  The examiners who conducted the 
other examinations in 1997 made no reference to the veteran's 
service medical records in their reports.  Further, the most 
recently dated examination report contained in the claims 
filed was dated in September 1999.  Fulfillment of the VA's 
statutory duty to assist the veteran includes the conduct of 
a thorough and contemporaneous medical examination which take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinsky, 1 Vet. App. 121 
(1991).

The veteran testified before the undersigned Acting Veterans 
Law Judge in September 2003 that he had received treatment 
for various disorders from private sources including a health 
maintenance organization formerly known as "RCHP" that has 
since become New Jersey Plus.  He also testified that he had 
been treated by a chiropractor in Middlesex, New Jersey.  The 
veteran also referred to treatment at a clinic in Brunswick, 
New Jersey.  The veteran should be given an opportunity to 
fully identify these sources of treatment records so that, if 
he desires, the RO may attempt to obtain such records.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
inquire whether he still desires a hearing 
before a Member of the Board concerning 
the issues of entitlement to higher 
ratings for his service-connected post-
traumatic headaches, sensorineural hearing 
loss, and tinnitus.  If so, the RO should 
appropriately schedule the veteran for a 
hearing before a traveling Member of the 
Board.  He should be notified of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2003).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a neck 
disorder, a back disorder, a right 
shoulder disorder, bilateral arm 
disorders, post-traumatic headaches, 
hearing loss, and/or tinnitus.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to 
these claims.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested neck disorder, back disorder, 
right shoulder disorder, and bilateral 
arm disorders.  The claims file must be 
made available to and reviewed by the 
examiner.  The orthopedic examiner should 
provide a diagnosis concerning each 
disorder identified and should express an 
opinion whether it is as least as likely 
as not that any neck disorder, back 
disorder, right shoulder disorder, and 
bilateral arm disorder identified is 
related to the veterans active service.  
The examiner should provide a full 
explanation of the rationale that is the 
basis of his/her conclusions.  The claims 
file must be made available to the 
examiner.  If currently manifested neck 
disorder, back disorder, right shoulder 
disorder, or bilateral arm disorder 
cannot be medically linked or attributed 
to the veteran's active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

5.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of his service-
connected post-traumatic headaches, 
residuals of head injury.  The claims 
file must be made available to and 
reviewed by the examiner.  The examiner 
should indicate whether the veteran 
experiences prostrating attacks, and, if 
so, the frequency of the attacks since 
May 1997.

6.  The veteran should be afforded VA ear 
and audiological examinations to 
determine the nature and extent of his 
disabilities from service-connected high 
frequency sensorineural hearing loss and 
tinnitus.  All indicated diagnostic tests 
and studies must be performed. 

7.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including entitlement to higher ratings 
for post-traumatic headaches, hearing 
loss, and tinnitus, based on both 
schedular and extraschedular 
considerations, and his claims of 
entitlement to service connection for a 
neck disorder, a back disorder, a right 
shoulder disorder, and bilateral arm 
disorders.  If any of the benefits sought 
on appeal continues to be denied, the 
appellant and his representative should 
be provided a supplement statement of the 
case on the issues that are the subjects 
of this remand.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations (former and current where 
appropriate) considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




